DETAILED ACTION

Response to Amendment
The action is responsive to the Amendment filed on 5/24/2021.  Claims 1-4, 6-10, 12-16, 18 and 19 are pending.  Claims 1, 6, 7, 13, and 19 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 5/24/2021, with respect to rejections under 35 USC 101 and 112 have been fully considered and are persuasive in view of the amendments.  The rejections have been withdrawn. 
With regards to the 35 USC 101, the rejection has been withdrawn because of the amended feature “operating an injection well to inject fluid into the first layer of the reservoir at the fluid injection rate determined for the first layer; and operating an injection well to inject fluid into the second layer of the reservoir at the fluid injection rate determined for the second layer” is considered as a meaningful limitation that demonstrates a practical application of the abstract idea and makes the claims eligible under the 35 USC 101 statute. 

Allowable Subject Matter
Claims 1-4, 6-10, 12-16, 18 and 19 are allowed. 
The following is an examiner's statement of reasons for allowance.
Claim 1, 7, 13, and 19, the closest prior art, Noetinger, Egermann, and Lee, either singularly or in combination, fail to anticipate or render obvious forming a measure (flood saturation profile) of fluid saturation as a function of length within the porous media segment that includes the combination of the claimed features such as (c) forming a measure of fractional flow of fluid produced in the sample length increment of the porous media segment by the injected water during the selected time increment; (d) forming a measure of the fluid saturation for the injected water in the sample length increment of the porous media segment during the selected time increment; (f) forming a measure of the remaining volume of the injected water not saturated into the sample length increment of the porous media segment during the selected time increment; g) determining whether measures of the fluid saturation for the injected water have been formed for each sample length increment of the porous media segment during the selected time increment (g) determining whether measures of the fluid saturation for the injected water have been formed for each sample length increment of the porous media segment during the selected time increment, and (h) if not, selecting a next adjacent sample length increment of the porous media segment during the selected time increment, and returning to the steps of forming a measure of the fractional flow of fluid produced and forming a measure of the fluid saturation for the injected fluid for the next adjacent sample length increment of the porous media segment; (i) and, if so, determining whether the formed measure of remaining volume of the injected water during the selected time increment indicates presence of a remaining volume of water for injection into an adjacent length sample increment of the porous media segment; (j) if so, incrementing the selected time increment to a new selected 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863